PER CURIAM.
Appellants seek review of the trial court’s order denying their motion to set aside a default. Subsequent to the entry of the judgment below, this court decided Florida Aviation Academy v. Charter Air Center, 449 So.2d 350 (Fla. 1st DCA 1984), which states the applicable law on excusable neglect. Accordingly, the cause is reversed and remanded for a hearing and resolution of all factual issues presented in the light of Florida Aviation Academy, supra.
ERVIN, C.J., and BOOTH and WENT-WORTH, JJ., concur.